DETAILED ACTION

Continued Examination Under 37 CFR 1.114
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 28, 2022 has been entered.
The claim amendment dated March 28, 2022 has been entered.  Claims 1 and 5 were amended.  Claims 1 and 4-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Note: Dependent claims are included in the rejection based upon their respective dependence upon a rejected claim.
Amended claim 1 recites in at least four occurrences the term “the above-described group”.  The term is considered to be vague and indefinite, because several different group(s) are described prior to the use of the term in each occurrence. It is unclear to which preceding group the term “the above-described group” refers.  Clarification and/or correction are required.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0217485 A1).
Lee et al. teaches organic electroluminescent compounds for electroluminescent devices (see title and abstract).   Regarding claims 1, 4, and 5, the compounds may be according to structures shown in par. 27.   At least one group shown in par. 27 includes the following quinazoline group: 

    PNG
    media_image1.png
    127
    215
    media_image1.png
    Greyscale
.
The group corresponds to instant formula 3 per instant Ar1 group.
The Lee et al. L1, L2, Ar1, Ar2 and 1 are defined for Formula 1 at par. 7-26.   Ar2 groups may include at least the following per the benzocarbazole core groups of instant “Chemical Formula 1” (see par. 30):

    PNG
    media_image2.png
    143
    100
    media_image2.png
    Greyscale
(same as instant cl. 4 formula 19), 
    PNG
    media_image3.png
    163
    100
    media_image3.png
    Greyscale
(same as instant cl. 4 formula 20),

    PNG
    media_image4.png
    170
    94
    media_image4.png
    Greyscale
(same as instant cl. 4 formula 21), 
    PNG
    media_image5.png
    143
    127
    media_image5.png
    Greyscale
(same as instant cl. 4 formula 22).  Further regarding substitution on a quinazoline group of par. 27, Lee et al. Ar1 and Ar2 may be C6 to C30 aryl groups or C3 to C30 heteroaryl groups per substitutions shown in compounds of instant claim 5.  Further regarding instant claim 5, Lee et al. teaches forming at least a compound the same as instant “1044” 

    PNG
    media_image6.png
    250
    143
    media_image6.png
    Greyscale

when one Lee Ar2 group is a heteroaryl pyridyl (see par. 12, 18-19) and the other Lee et al. -L2-Ar2 group bonding between the nitrogens of a par. 27 quinazoline group is phenyl (par. 11, 17) bonded to a 
    PNG
    media_image7.png
    172
    121
    media_image7.png
    Greyscale
 group (par. 30). (Also see other pyridyl-containing instant compounds 103 to 106, 109 and 110 with respect to defined Lee et al.  L2 and Ar2 groups.  Furthermore, see also full definition of heteroaryl groups in par. 12, 18, and 19 , which correspond to instant R31 as heteroaryl.)
	Lee et al. appears silent with respect to example compounds selected to have the specifically substituted par. 27 group (e.g., where a corresponding instant R31 group is selected as heteroaryl) in combination with a par. 30 benzocarbazole or dibenzocarbazole groups as discussed above.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed compounds according to the defined formulas taught within the disclosure of Lee et al. wherein the resultant compounds would also meet the limitations of the compounds of the instant claims.  One would expect to achieve functional compound within the defined formulas disclosed by Lee et al. for an operational light emitting device with a predictable result and a reasonable expectation of success.
	Additionally regarding the obviousness of an instant Formula 1 compound and more specifically, further regarding an instant claim 5 compound, Lee et al. also exemplifies the following compound #27, which is a positional isomer of instant compound 124:
Lee compound #27 
    PNG
    media_image8.png
    253
    268
    media_image8.png
    Greyscale
Instant compound 124
    PNG
    media_image9.png
    221
    165
    media_image9.png
    Greyscale
.
Per MPEP 2144.09, compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a compound the same as Lee et al. example compound #27, but to have selected the group 
    PNG
    media_image10.png
    179
    103
    media_image10.png
    Greyscale
in place of group 
    PNG
    media_image11.png
    132
    121
    media_image11.png
    Greyscale
from par. 30 as the structure of the benzocarbazole group (see bottom right two groups on page 4) and to have arrived at a compound the same as instant compound 124.  One would expect a compound comprising any one of the benzocarbazole groups as taught in Lee et al. par. 30 to provide a formula 1 compound having similar function for use in a light emitting device within the disclosure of Lee et al. One would expect to achieve an operational device using a positional isomer of compound #27 with a predictable result and a reasonable expectation of success. (Further regarding analysis of positional isomers, while a comparative compound RH-3 having a positional isomer benzocarbazole group is set forth in the specification examples of Table 1, there is no “inventive” example using corresponding instant compound 121 having the claimed benzocarbazole structure in order to establish unexpected, superior results for compounds including the specifically claimed benzocarbazole structure.)
	Regarding the device claims 6-9, a Lee et al. OLED device structure is taught to include the compounds as described in the electroluminescent layer of a device between electrodes (see par. 120-125).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed devices using the compounds as defined in an electroluminescent layer (emitting layer) of a device, because Lee et al. teaches the compounds are suitable for use as host material in an EL layer of a light emitting device.  One would expect to achieve light emission from devices using compounds within the disclosure of Lee et al. with a predictable result and a reasonable expectation of success.
	Further regarding claims 7 and 8, Lee et al. teaches the compounds in an organic layer between electrodes (see claims 6 and 7 on page 45), which meets the layered structural limitations of the device claims.  The claims as presently presented do not expressly require that any further specific layers other than the recited layer comprising the compound of claim 1 be present between the first electrode and the second electrode.  Where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on (see In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2012/0217485 A1) in view of Forrest et al. (US 2006/0273714 A1).
Lee et al. is relied upon as set forth above.
Lee et al. renders obvious compounds of instant claims 1-5 and teaches using the compounds in an organic layer between electrodes to form a light emitting device.  Lee teaches the compounds as host material for a light emitting layer as discussed above, but does not appear to teach the material within a specifically named layer the same as a “hole transporting and/or hole injecting layer” or “electron injection and/or transporting layer”.  In the alternative that Lee et al. is not sufficient alone to render obvious a device structure of instant claims 7 and 8,  Forrest et al. teaches, in analogous art,  “Functional OLEDs may be achieved by combining the various layers…based on design, performance, and cost factors” (see par. 53).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included material as taught in Lee et al. within a combined functional layer (i.e., light emitting layer combined with one or more other functional layers) reading upon a layer having “hole transporting/injecting” or “electron transporting/injection” layer function as claimed, because one would expect a layer combining functions as taught by Forrest to result in a device that is operational to emit light.  One would expect to achieve a device comprising a known combination of functional materials in device organic layer(s) using known materials with a predictable result of light emission and a reasonable expectation of success.  It is further noted that both claims 7 and 8 do not expressly require that any further specific layers other than the recited layer comprising the compound of claim 1 be present between the first electrode and the second electrode.  The device structure of a combined functional layer per Lee et al. in view of Forrest et al. meets the structural requirements of a device as claimed.
 Response to Arguments
Applicant's arguments filed March 28, 2022 have been fully considered but they are not persuasive. 
On page 50 of the remarks, applicant states that claim 1 has been amended to further limit L1 of chemical formula 1 and Ar1 to Chemical Formula 3 (quinazoline group) and R31 and R32 to R35 of Formula 3 to specific groups.  Applicant states on page 51 of the remarks “the results in Table 1 in the instant specification and in the rule 1.132 declaration previously submitted October 13, 2021 are commensurate in scope with claims and clearly evidence that it would not have been obvious to one of ordinary skill to arrive at the claimed invention from the teachings of Lee”.  In response, the office submits the claims remain rejected over Lee as obvious, because applicant claims instant R31 may be a heteroaryl group and Lee also teaches a heteroaryl at the corresponding instant R31 location.  The office has considered the experimental evidence of the 10/13/2021 declaration, but no “inventive” compounds were tested in the declaration that had heteroaryl groups at R31.  With respect to compounds tested within the specification at Table 1, the compounds that do have a heteroaryl at corresponding R31 of a Formula 3 are not commensurate in scope with the breadth of possible heteroaryl groups within instant claim 1.  Furthermore, the present rejection also sets forth a positional isomer is disclosed by Lee et al. and none of the experimental data appears to clearly show unexpected, superior results for the selected benzocarbazole core group compared to compound #27 exemplified by Lee et al.
While the declaration filed 10/13/2021 does appear persuasive in showing unexpected, superior results for instant compounds 743, 901 and 934 over comparative compounds, the claims are not limited only to embodiments represented by compounds 743, 901, and 934.  The examples relied on by applicant as evidence of unexpected results do not provide an adequate basis to support a conclusion that other embodiments falling within the scope of the claims will behave in the same manner, and therefore, the evidence is not persuasive of nonobviousness because it is not commensurate in scope with the claims.  (See In re Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011).)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Non-patent literature reference Dyes and Pigments, Vol. 125, (2016), pages 299-308 sets forth quinazoline-centered dyes for organic light emitting devices (see Scheme 1, page 302).  
Ahn et al., WO 2013/032284 A1 teaches heteroaryl substituents on a quinazoline group of a compound for use in an organic electroluminescent device (see abstract and par. 13-17 and par. 38 definition of heteroaryl).
The references are considered relevant to the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786